      Case 2:18-cv-03299-GMS Document 126 Filed 02/08/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Steven Louis Daurio,                                No. CV-18-03299-PHX-GMS
10                  Plaintiff,                           ORDER
11   v.
12   Arizona Department of Child Safety, et al.,
13                  Defendants.
14
15
16          Pending before the Court is Defendants Reynolds, Passmore, and Cargill’s
17   (“Defendants”) Motion for Reconsideration. (Doc. 122.) For the following reasons, the
18   Motion is denied. Nevertheless, for the reasons stated more fully below, because
19   Defendants Reynolds, Passmore and Cargill were sued in their official capacity and no
20   longer work for the Department, they shall be replaced as Defendants upon Plaintiff’s
21   compliance with Fed. R. Civ. P. 25(d) as set forth below.
22                                        BACKGROUND
23          The facts in this case are set forth in the Order denying Plaintiff’s Motion for Partial
24   Summary Judgment and granting in part Defendants’ Cross Motion for Summary
25   Judgment. (Doc. 120.) In that Order, the Court dismissed Plaintiff’s procedural due process
26   and damages claims and declined to dismiss Plaintiff’s claim for injunctive relief for
27   substantive due process violations. Id. at 14. Defendants now contend that because they are
28   no longer employed by the Department of Child Safety (“DCS”) the Court erred by
      Case 2:18-cv-03299-GMS Document 126 Filed 02/08/21 Page 2 of 3



 1   allowing Plaintiff’s claims to proceed.
 2                                          DISCUSSION
 3          “The Court will ordinarily deny a motion for reconsideration of an Order absent a
 4   showing of manifest error or a showing of new facts or legal authority that could not have
 5   been brought to its attention earlier with reasonable diligence.” L.R. Civ. P. 7.2(g)(1); see
 6   also Sch. Dist. No. 1J, Multnomah Cnty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)
 7   (noting that motions to reconsider are appropriate only if the Court “(1) is presented with
 8   newly discovered evidence, (2) committed clear error or the initial decision was manifestly
 9   unjust, or (3) if there is an intervening change in controlling law”); Motorola, Inc. v. J.B.
10   Rodgers Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D. Ariz. 2003) (holding that a
11   motion for reconsideration is appropriate only when there is newly-discovered fact or law,
12   newly-occurring facts, a material change in the law, or upon a convincing showing that the
13   Court failed to consider material facts that were presented before the initial decision). “A
14   motion for reconsideration ‘may not be used to raise arguments or present evidence for the
15   first time when they could reasonably have been raised earlier in the litigation.’” Marlyn
16   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009)
17   (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)).
18          Defendants assert that the Court should reconsider its Order because they are no
19   longer employed by DCS. As Defendants could have informed the Court in their original
20   briefing that they were no longer employed by DCS, their motion is denied. Plaintiff’s First
21   Amended Complaint clearly seeks “non-Financial” damages, requesting that DCS: (1) alter
22   and seal its records; (2) be precluded from using the allegation at issue against the Plaintiff
23   in the future; and (3) be required to notify the police of Plaintiff’s allegation. (Doc. 13 at
24   58–59.)
25          Nevertheless, as Reynolds, Passmore, and Cargill were sued in their official
26   capacities only, they will be replaced as Defendants by their appropriate successors and, in
27   effect, be dismissed from this lawsuit. See, Fed. R. Civ. P. 25(d). The Court will order the
28   substitution of the parties as soon as they are identified by the Plaintiff. Because DCS is no


                                                  -2-
      Case 2:18-cv-03299-GMS Document 126 Filed 02/08/21 Page 3 of 3



 1   longer a party to this action, Plaintiff is directed to provide the names of the officers
 2   replacing the Defendants to the Court as soon as possible. Thereafter, the parties may brief
 3   whether Plaintiff’s injunctive relief is properly sought against the Defendants’ successors
 4   pursuant to Rule 25(d).
 5                                          CONCLUSION
 6          For the reasons stated above, the Defendants’ Motion for Reconsideration is denied.
 7          IT IS THEREFORE ORDERED that Defendants Reynolds, Passmore, and
 8   Cargill’s Motion for Reconsideration (Doc. 122) is DENIED.
 9          IT IS FURTHER ORDERED that Plaintiff must supply the names of the officials
10   replacing the Defendants in the instant suit. The names shall be provided to the court within
11   14 days of the filing of this Order.
12          IT IS FURTHER ORDERED that after the Plaintiff supplies the names of the
13   new, substituted Defendants they shall have the opportunity to brief whether the Plaintiff
14   can properly seek an injunction against them under the circumstances. The new Defendants
15   shall have 14 days from their substitution to file their briefing. The Plaintiff shall have 7
16   days to respond. Each party’s briefing must be limited to 5 pages.
17          Dated this 8th day of February, 2021.
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
